In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                              No. 16-565V


*************************
HUNTER HORSEY, on behalf of      *
G.H., a minor child,             *                                          Special Master Corcoran
                                 *
                     Petitioner, *
v.                               *                                          Filed: October 7, 2016
                                 *
SECRETARY OF HEALTH AND          *
AND HUMAN SERVICES,              *                                          Rule 21(a); No Judgment; Order
                                 *                                          Concluding Proceedings.
                     Respondent. *
                                 *
*************************


                                ORDER CONCLUDING PROCEEDINGS1

       On October 6, 2016, Petitioner filed a Notice of Voluntary Dismissal in the above-
captioned case, pursuant to Vaccine Rule 21(a).

       Accordingly, pursuant to Vaccine Rule 21(a)(3), the above-captioned case is hereby
ordered to be concluded. The Clerk of the Court is hereby instructed that a judgment shall not
enter in the instant case pursuant to Vaccine Rule 11.


         IT IS SO ORDERED.

                                                                            /s/ Brian H. Corcoran
                                                                              Brian H. Corcoran
                                                                              Special Master



1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the published decision’s inclusion of
certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within
which to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure
of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole
decision will be available to the public. Id.